Appellant was convicted for violating the local option law, his punishment being assessed at a fine of $25 and twenty days imprisonment in the county jail.
There is a bill of exceptions in the record to the refusal of the court to permit the prosecuting witness, Evans, to answer the following question: "Did you not have a fight with the defendant that same night after the party at the place where you say the liquor was sold?" He would have, had he been permitted to do so, testified he had such a fight. Appellant contends this was relevant to show motive with which the witness was testifying against appellant. The bill of exceptions can not be considered because it was filed twenty-two days after court adjourned. In County Court cases the time for filing bills of exception and statement of facts is limited by statute, as construed by this court, to twenty days after adjournment of court, and this must be predicated upon order of court. This bill, therefore, can not be considered.
It is contended the evidence is not sufficient. That is sharply an issue. That for the State would justify the conviction, and that for the defendant would show that he did not sell whisky, but got it from another party for the benefit of the people who wanted the whisky, *Page 131 
and that he acted as their agent in securing the whisky and not as a seller. The jury had the right to solve that question and believe the State's witnesses. On that ground this court would not be justified in disturbing the verdict of the jury.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                       November 17, 1915.